DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a First Action Non-Final on the merits. Claims 1-20 as originally filed on October 2, 2020, are currently pending and have been considered below.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

Claim Objections

Claims 1 and 10 are objected to because of the following informalities: “the item recipient” is spelled incorrectly, Examiner suggests it should be -- the intended recipient --. For remainder of the action the word will be reviewed as “the intended recipient”.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In this instant case,
In regards to Claim 6, the claim recites the limitation "the physical item".  There is insufficient antecedent basis for this limitation in the claim. Examiner will examine “the physical item”, as “
In regards to Claims 7 and 16, the claim recites the limitation "the new item".  There is insufficient antecedent basis for this limitation in the claim. Examiner will examine “the new item”, as “
In regards to Claims 9 and 18, the claim recites the limitation "the item record".  There is insufficient antecedent basis for this limitation in the claim. Examiner will examine “the item record”, as “
In regards to Claims 9-10, the claim recites the limitation "the physical item".  There is insufficient antecedent basis for this limitation in the claim. Examiner will examine “the physical item”, as “
In regards to Claims 5 and 14, the claim recites the limitation "the sender".  There is insufficient antecedent basis for this limitation in the claim. Examiner will examine “the sender”, as “
In regards to Claims 19, the claim recites the limitation "the correct delivery point".  There is insufficient antecedent basis for this limitation in the claim. Examiner will examine “the correct delivery point”, as “
In regards to Claims 19, the claim recites the limitation "the server".  There is insufficient antecedent basis for this limitation in the claim. Examiner will examine “the server”, as “
Claims 11-18 and 20 depend from claim 10 and 10 respectively, discussed above and do not cure its deficiencies.

	
	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for processing items in distribution network.

Step 2A – Prong 1
The claims as a whole recite a method of organizing human activity.  The limitations reciting “providing item information to a user, the item information comprising an intended recipient name and a delivery point; receiving input from the user regarding the provided item information, the input comprising an indication that the item recipient is not associated with the delivery point; determining a correct delivery point based on the intended recipient; updating the item information with the correct delivery point; receiving an item associated with the item information; and processing the item according to the updated item information” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (user interface, server, memory, item processing equipment of claim 1, 10 and 19; item visibility system of claim 19) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (user interface, server, memory, item processing equipment of claim 1, 10 and 19; item visibility system of claim 19).  The additional elements in the claims, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer.  The combination of these additional elements (user interface, server, memory, item processing equipment of claim 1, 10 and 19; item visibility system of claim 19) are additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 2-9, 11-18 and 20 are also directed to same grouping of methods of organizing human activity.  The additional elements of the server in claims 6, 13-15; item processing equipment in claims 3, 6-9, 12, 15-18; item visibility system in claims 6 and 15; database in claims 4-5 and 13-14, sorting apparatus in claims 7 and 16; mobile delivery device in claims 8 and 17 amount to mere instructions as discussed above.  Photograph in claims 2-3 and 11-12 are Field of use. The mentioned additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.   

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al (US Patent No. 10607179 - hereinafter Lee) in view of Brockhurst et al (US Patent Application Publication No. 20080246990 - hereinafter Brockhurst).
Re. claim 1, Lee teaches:
A method for processing items in distribution network, the method comprising: 
providing, via a user interface, item information to a user, the item information comprising an intended recipient name and a delivery point; [Lee; Col. 6 lines 35-49 and Figs. 1A-1E shows items and address information for a recipient provided through a user interface, specifically Fig. 1E shows recipient name and address (delivery point) provided through the interface. Additionally Figs. 7-8 focus on the recipient address provided by the user, where the example provided in Figs. 7-8 and Col. 16 lines 53- 67 show recipient providing an address of ““123 Rolling Fork St., Apt. 730, Alexandria, Va. 22314.””].
receiving, via the user interface, input from the {system} regarding the provided item information, the input comprising an indication that the item recipient is not associated with the delivery point; [Lee; Col. 17 line 57 – Col. 18 line 20 determinations are made whether address input by recipient matches, when it doesn’t it states “If there is no match, at step 622, a warning of a wrong delivery location may be transmitted to a user”, an input in form of a warning is sent to raise awareness that it’s a wrong delivery location].
determining, in a server, a correct delivery point based on the intended recipient; [Lee; Col. 18 lines 21-33 shows determining the correct delivery address as it updates the address to the correct address as it states “external front end system 103 or internal front end system 105 may match the new address by a new address dictionary. For example, “123” may be matched with “123,” “Rolling Fork” may be matched with “Rolling Fork,” and “Rolling Fork St. Apt. 730” may be matched with “Rolling Fork Rd. Aprt. 370.” Finally, at step 710, external front end system 103 or internal front end system 105 may change or replace an old address to a new address such that the new address reads “123 Rolling Fork Rd., Apt. 370, Alexandria, Va. 22314.””].
updating, in a memory, the item information with the correct delivery point; [Lee; Col. 16 lines 34-47 shows updating of the address such as “External front end system 103 or internal front end system 105 may determine, based on the matching, that some portions of old address information need to be updated or automatically corrected”].
receiving, in item processing equipment, an item associated with the item information; and [Lee; Col. 12 line 54 – Col. 13 line 9 shows machine/worker scanning package to move it to its designated route such as “for example, based on a comparison of the destination to an existing route and/or sub-route, a calculation of workload for each route and/or sub-route, the time of day, a shipping method, the cost to ship the package 220, a PDD associated with the items in package 220, or the like. In some embodiments, a worker or machine may scan a package (e.g., using one of devices 119A-119C) to determine its eventual destination. Once package 220 is assigned to a particular route and/or sub-route, a worker and/or machine may move package 220 to be shipped.”].
processing the item according to the updated item information. [Lee; Col. 14 lines 37 – 67 shows delivering an item to the refined or updated address].
Lee doesn’t teach, Brockhurst teaches:
receiving, via the user interface, input from the user regarding the provided item information, […]; [Brockhurst; ¶61 shows user checking the address manually, further ¶62-¶72 shows information put in by the user such as “user can overwrite any automatic or previous manual address location selection by manually selecting an address area. This manual selection can occur by the user making a single mouse click, multiple mouse clicks, or drawing or dragging a rectangle around or over all or part of the address”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Brockhurst in the system of Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 10, Lee teaches:
A system for processing items in distribution network, the system comprising: 
a user interface, the user interface configured to: [Lee; Col. 6 line 50-56].
provide item information to a user, the item information comprising an intended recipient name and a delivery point; and [Lee; Col. 6 lines 35-49 and Figs. 1A-1E shows items and address information for a recipient provided through a user interface, specifically Fig. 1E shows recipient name and address (delivery point) provided through the interface. Additionally Figs. 7-8 focus on the recipient address provided by the user, where the example provided in Figs. 7-8 and Col. 16 lines 53- 67 show recipient providing an address of ““123 Rolling Fork St., Apt. 730, Alexandria, Va. 22314.””].
receive input from the {system} regarding the provided item information, the input comprising an indication that the item recipient is not associated with the delivery point; [Lee; Col. 17 line 57 – Col. 18 line 20 determinations are made whether address input by recipient matches, when it doesn’t it states “If there is no match, at step 622, a warning of a wrong delivery location may be transmitted to a user”, an input in form of a warning is sent to raise awareness that it’s a wrong delivery location].
a server configured to: [Lee; Col. 4 lines 46-63 and Col. 7 lines 14-22].
determine a correct delivery point based on the received input and on the intended recipient; and [Lee; Col. 18 lines 21-33 shows determining the correct delivery address as it updates the address to the correct address as it states “external front end system 103 or internal front end system 105 may match the new address by a new address dictionary. For example, “123” may be matched with “123,” “Rolling Fork” may be matched with “Rolling Fork,” and “Rolling Fork St. Apt. 730” may be matched with “Rolling Fork Rd. Aprt. 370.” Finally, at step 710, external front end system 103 or internal front end system 105 may change or replace an old address to a new address such that the new address reads “123 Rolling Fork Rd., Apt. 370, Alexandria, Va. 22314.””].
update, in a memory, the item information with the correct delivery point; and [Lee; Col. 16 lines 34-47 shows updating of the address such as “External front end system 103 or internal front end system 105 may determine, based on the matching, that some portions of old address information need to be updated or automatically corrected”].
item processing equipment configured to: [Lee; Col. 12 line 54 – Col. 13 line 9 shows machine/worker (item processing equipment) scanning package to move it to its designated route such as “for example, based on a comparison of the destination to an existing route and/or sub-route, a calculation of workload for each route and/or sub-route, the time of day, a shipping method, the cost to ship the package 220, a PDD associated with the items in package 220, or the like. In some embodiments, a worker or machine may scan a package (e.g., using one of devices 119A-119C) to determine its eventual destination. Once package 220 is assigned to a particular route and/or sub-route, a worker and/or machine may move package 220 to be shipped.”].
receive the physical item an item associated with the item information; [Lee; Col. 12 line 54 – Col. 13 line 9 shows machine/worker scanning package to move it to its designated route such as “for example, based on a comparison of the destination to an existing route and/or sub-route, a calculation of workload for each route and/or sub-route, the time of day, a shipping method, the cost to ship the package 220, a PDD associated with the items in package 220, or the like. In some embodiments, a worker or machine may scan a package (e.g., using one of devices 119A-119C) to determine its eventual destination. Once package 220 is assigned to a particular route and/or sub-route, a worker and/or machine may move package 220 to be shipped.”].
receive, from the server, the updated item information; and [Lee; Col. 14 lines 37 – 67 shows a correct/refined address that is provided].
process the item according to the updated item information. [Lee; Col. 14 lines 37 – 67 shows delivering an item to the refined or updated address].Lee doesn’t teach, Brockhurst teaches:
receiving, via the user interface, input from the user regarding the provided item information, […]; [Brockhurst; ¶61 shows user checking the address manually, further ¶62-¶72 shows information put in by the user such as “user can overwrite any automatic or previous manual address location selection by manually selecting an address area. This manual selection can occur by the user making a single mouse click, multiple mouse clicks, or drawing or dragging a rectangle around or over all or part of the address”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Brockhurst in the system of Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Brockhurst in view of Sansone et al (US Patent Application Publication No. 20020143880 - hereinafter Sansone).
Re. claim 2, Lee in view of Brockhurst teaches the method of claim 1.
Lee doesn’t teach, Sansone teaches:
wherein the item information comprises a photograph of a physical item showing the intended recipient name and the delivery point. [Sansone; ¶26 and Fig. 1A shows images taken for physical item (in this example it’s a letter) which shows the recipient name and delivery point as the address, additionally ¶26 also does verification for the intended address].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Sansone in the system of Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Re. claim 3, Lee in view of Brockhurst in view of Sansone teaches the method of claim 2.
Lee doesn’t teach, Sansone teaches:
wherein the item received in the item processing equipment is the physical item, the photograph of which was provided to the user. [Sansone; ¶26 shows the physical item as the letter received, and the photograph]. Please see motivation to combine Lee in view of Brockhurst in view of Sansone presented in claim 2 above.

Re. claim 11,
System of claim 11 substantially mirrors the method of claim 2.

Re. claim 12,
System of claim 12 substantially mirrors the method of claim 3.
Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Brockhurst in view of Shah et al (US Patent Application Publication No. 20160224938 - hereinafter Shah).
Re. claim 4, Lee in view of Brockhurst teaches the method of claim 1.
Lee doesn’t teach, Shah teaches:
wherein determining the correct delivery point comprises querying a database for previously delivered items having the intended recipient's name associated therewith. [Shah; ¶96 shows prediction of the correct address is determined from previous predictions for the address such as “predict the correct address information/data for a pick-up or delivery, the carrier/transporter computing entity 100 (e.g., via the learning platform/module) can determine/identify whether there have been any previous predictions for the address information/data and/or name information/data or whether the customer has updated/changed his or her address information/data. In such cases, the carrier/transporter computing entity 100 (e.g., via the learning platform/module) determine/identify the previous predictions or corrections for the address information/data and/or name information/data and determine/identify whether they were successful or unsuccessful. If previous successful predictions or corrections have been recorded (e.g., linked), the carrier/transporter computing entity 100 (e.g., via the learning platform/module) can make/initiate/instruct the same prediction or correction for the address information/data in future occurrences and/or update any confidence levels. Thus, the next time there is a pick-up or delivery for Mr. John Doe at the address listed in the moved/changed database, the carrier/transporter computing entity 100 (e.g., via the learning platform/module) can determine/identify the previous prediction or correction and update the item/shipment information/data in the same manner. This, in effect, links moved/changed address information/data and/or name information/data to the predicted or corrected address information/data”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Shah in the system of Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Re. claim 5, Lee in view of Brockhurst in view of Shah teaches the method of claim 4.
Lee doesn’t teach, Brockhurst teaches:
wherein determining the correct delivery point further comprises identifying the sender of the item or a type of the item and […]. [Brockhurst; ¶73-¶75 shows after it’s determined the correct delivery address, the sender is shown to be identified by sender’s account in emphasis, shown as “When the recipient's address is satisfactory, the graphic image file is (optionally) compressed and encoded, the client-side software then creates an electronic document 17 which includes the graphic image file 17 a, a unique identification number 17 b (for tracking the graphic image file or electronic document) and an instruction file 17 c…The instruction file 17 c is preferably an XML file containing instructions for the handling of the electronic document 17, for example the instruction file 17 c may contain, inter alia:…. the sender's account number or details, used for billing and verification purposes, and for the prevention of fraudulent use;”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Brockhurst in the system of Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Lee doesn’t teach, Shah teaches:
[…] querying the database for an association between the previously delivered items and the intended recipient's name. [Shah; ¶96 shows prediction of the correct address is determined from previous predictions for the address such as “predict the correct address information/data for a pick-up or delivery, the carrier/transporter computing entity 100 (e.g., via the learning platform/module) can determine/identify whether there have been any previous predictions for the address information/data and/or name information/data or whether the customer has updated/changed his or her address information/data. In such cases, the carrier/transporter computing entity 100 (e.g., via the learning platform/module) determine/identify the previous predictions or corrections for the address information/data and/or name information/data and determine/identify whether they were successful or unsuccessful. If previous successful predictions or corrections have been recorded (e.g., linked), the carrier/transporter computing entity 100 (e.g., via the learning platform/module) can make/initiate/instruct the same prediction or correction for the address information/data in future occurrences and/or update any confidence levels. Thus, the next time there is a pick-up or delivery for Mr. John Doe at the address listed in the moved/changed database, the carrier/transporter computing entity 100 (e.g., via the learning platform/module) can determine/identify the previous prediction or correction and update the item/shipment information/data in the same manner. This, in effect, links moved/changed address information/data and/or name information/data to the predicted or corrected address information/data”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Shah in the system of Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 13,
System of claim 13 substantially mirrors the method of claim 4.

Re. claim 14,
System of claim 14 substantially mirrors the method of claim 5.

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Brockhurst in view of Kodger et al (US Patent Application Publication No. 20060229895 - hereinafter Kodger).
Re. claim 6, Lee in view of Brockhurst teaches the method of claim 1.
Lee teaches:
wherein processing the item according to the updated item information comprises: [Lee; Col. 14 lines 37 – 67 shows delivering an item to the refined or updated address].
Lee doesn’t teach, Kodger teaches:
identifying, in an item visibility system, a current location of the physical item; [Kodger; ¶68 shows in the current location of the item such as “flowpath database includes records having the package's tracking number, the current location (current SLIC), the next expected location (next SLIC), the last scan or read date and time, expected time in transit between locations, and the next scan or read date and time. Removing the manifest information from the manifest table indicates that the package is in the process of being delivered by the carrier”].
identifying, in the server, a next piece of item processing equipment based on the identified current location of the physical item; [Kodger; ¶54-¶57 shows the tracking of the package and the use of the DIAD which scans the package up until the handoff to the recipient. Additionally elements such as 206, 212 and 214 shows the step by step process with the package as it moves from the next piece of item processing equipment (206, 212, 214) until it reaches its destination (intended recipient)].
sending, via the server, instructions to the identified next piece of item processing equipment to process the item according to the updated information. [Kodger; ¶54-¶57 and Fig. 2 elements 206, 212 and 214 shows the package processed through the system until it reaches the intended recipient].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Kodger in the system of Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since “linking facilitates efficiently tracking items in that when a unit load device is (physically) scanned or read at a given location, all of the package tracking numbers of items contained within, or associated with, that unit load device are also scanned or read logically”, [Kodger; ¶60].
Re. claim 7, Lee in view of Brockhurst in view of Kodger teaches the method of claim 6.
Lee doesn’t teach, Kodger teaches:
wherein the identified next piece of item processing equipment is a sorting apparatus, and wherein the instructions comprise identifying a new sort destination in the sorting apparatus for the new item. [Kodger; ¶54-¶57 and Fig. 2 elements 206, 212 and 214 shows a sorting apparatus such as “the package may undergo one or more intermediate event-based tracking actions such as scans or reads by one or more intermediate tracking systems 212 occurring when the package 202 enters and/or exits carrier facilities such as sorting and transportation hubs or at other discrete locations along the delivery route”]. Please see motivation to combine Lee in view of Brockhurst in view of Kodger presented in claim 6 above.
Re. claim 15,
System of claim 15 substantially mirrors the method of claim 6.

Re. claim 16,
System of claim 16 substantially mirrors the method of claim 7.

Claims 8 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Brockhurst in view of Kodger in view of Gil et al (US Patent Application Publication No. 20190122174 - hereinafter Gil).
Re. claim 8, Lee in view of Brockhurst in view of Kodger teaches the method of claim 6.
Lee doesn’t teach, Gil teaches:wherein the identified next piece of item processing equipment is a mobile delivery device, and wherein the instructions comprise a notification to a carrier to transport the item to a delivery facility. [Gil; ¶35 and ¶40 shows user device with the carrier personnel, and the carrier is instructed to moving package from one location to the next such as ¶35 stating “The handling and/or transport of the asset or package may be related to a picking of the asset from a pick location (e.g., to “pull” the asset to fulfill an order thereof by a customer), the sorting of the asset to a sort location (e.g., from a conveyor belt or the like to the next location in which transport or handling of the asset may occur, for example, on the shelving of a warehouse or a vehicle). The hands-free user device(s) enables carrier personnel to transport and/or handle the asset or package in a safe, ergonomic, efficient, and accurate matter, regardless of where (e.g., to and from) the handling and/or transport is occurring, at least within a three dimensional environment mapped via the hands-free user device(s)” and ¶40 stating “Via the hands-free user device(s), the carrier personnel or sort employee may be guided to particular packages to select for transport. Upon the carrier personnel or sort employee picking up the particular packages they are guided to, the hands-free user device(s) may be configured, according to various embodiments, to generate various projections, visible to the carrier personnel or sort employee. The generated projections, which may be three-dimensional or two-dimensional in form, are configured to guide the carrier personnel or sort employee from their current location to the appropriate sort location for the particular package being handled”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Gil in the system of Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since “hands-free user device(s) enables carrier personnel to transport and/or handle the asset or package in a safe, ergonomic, efficient, and accurate matter, regardless of where (e.g., to and from) the handling and/or transport is occurring, at least within a three dimensional environment mapped via the hands-free user device(s)”, [Gil; ¶35].

Re. claim 17,
System of claim 17 substantially mirrors the method of claim 8.

Claims 9 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Brockhurst in view of Hungerpiller et al (US Patent No. 6826548 - hereinafter Hungerpiller).
Re. claim 9, Lee in view of Brockhurst teaches the method of claim 1.
Lee doesn’t teach, Hungerpiller teaches:
wherein, if a correct delivery point cannot be identified, the process further comprises: [Hungerpiller; Abstract shows mail that is undeliverable as it is returned since correct delivery point cannot be identified such as “collecting at a processing location those pieces of mail that are returned as undeliverable”].
updating the item record to indicate that no delivery point is identified; [Hungerpiller; Col. 4 line 50 – Col. 5 line 39 and Fig. 3 shows updating address records associated with returned mail which is interpreted as no delivery point identified, as mail items are returned it’s in inherent that there is no delivery point hence why mail is returned. While steps 312 and 314 display the update in regards to the returned mail].
instructing the item processing equipment that no delivery point is identified; and [Hungerpiller; Col. 4 line 50 – Col. 5 line 39 and Fig. 4 block 410 determines if mail is undeliverable, which proceeds to block 414 for the instruction stating that the mail is undeliverable as “For undeliverable mail, the physical mail is then delivered to the sender as specified on the mail item for further data processing as indicated in logic block 414”].
moving, in the item processing equipment, the physical item to a holding location. [Hungerpiller; Col. 2 lines 14-27 shows holding location in form of “processing location” where undeliverable items are sent to be then loaded onto transport mechanism such as “data including the identification of the addressee is encoded on each item of a subscriber's mail to be delivered. Items of mail found to be undeliverable subsequent to mailing are received at a processing location where they are loaded onto a transport mechanism and then optically scanned. The optically scanned data is stored in a data file for further processing”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Hungerpiller in the system of Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Re. claim 18,
System of claim 18 substantially mirrors the method of claim 9.

Claims 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Brockhurst in view of Kodger in view of Gil.
Re. claim 19.
Lee teaches:
A method for processing items in distribution network, the method comprising: 
providing, via a user interface, item information to a user, the item information comprising an intended recipient name and a delivery point; [Lee; Col. 6 lines 35-49 and Figs. 1A-1E shows items and address information for a recipient provided through a user interface, specifically Fig. 1E shows recipient name and address (delivery point) provided through the interface. Additionally Figs. 7-8 focus on the recipient address provided by the user, where the example provided in Figs. 7-8 and Col. 16 lines 53- 67 show recipient providing an address of ““123 Rolling Fork St., Apt. 730, Alexandria, Va. 22314.””].
receiving, via the user interface, input from the {system} regarding the provided item information, the input comprising an updated delivery point; [Lee; Col. 17 line 57 – Col. 18 line 20 determinations are made whether address input by recipient matches, when it doesn’t it states “If there is no match, at step 622, a warning of a wrong delivery location may be transmitted to a user”, an input in form of a warning is sent to raise awareness that it’s a wrong delivery location. Further shows system automatically updating such as Col. 16 lines 34-47 shows updating of the address such as “External front end system 103 or internal front end system 105 may determine, based on the matching, that some portions of old address information need to be updated or automatically corrected”].
updating, in a memory, the item information with the correct delivery point; [Lee; Col. 16 lines 34-47 shows updating of the address such as “External front end system 103 or internal front end system 105 may determine, based on the matching, that some portions of old address information need to be updated or automatically corrected”].
receiving, in the item processing equipment, the physical item; and [Lee; Col. 12 line 54 – Col. 13 line 9 shows machine/worker scanning package to move it to its designated route such as “for example, based on a comparison of the destination to an existing route and/or sub-route, a calculation of workload for each route and/or sub-route, the time of day, a shipping method, the cost to ship the package 220, a PDD associated with the items in package 220, or the like. In some embodiments, a worker or machine may scan a package (e.g., using one of devices 119A-119C) to determine its eventual destination. Once package 220 is assigned to a particular route and/or sub-route, a worker and/or machine may move package 220 to be shipped.”].
Lee doesn’t teach, Brockhurst teaches:
receiving, via the user interface, input from the user regarding the provided item information, […]; [Brockhurst; ¶61 shows user checking the address manually, further ¶62-¶72 shows information put in by the user such as “user can overwrite any automatic or previous manual address location selection by manually selecting an address area. This manual selection can occur by the user making a single mouse click, multiple mouse clicks, or drawing or dragging a rectangle around or over all or part of the address”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Brockhurst in the system of Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Lee doesn’t teach, Kodger teaches:
identifying, in an item visibility system, a current location of a physical item having the item information thereon; [Kodger; ¶68 shows in the current location of the item such as “flowpath database includes records having the package's tracking number, the current location (current SLIC), the next expected location (next SLIC), the last scan or read date and time, expected time in transit between locations, and the next scan or read date and time. Removing the manifest information from the manifest table indicates that the package is in the process of being delivered by the carrier”].
identifying, in the server, a next piece of item processing equipment based on the identified current location of the physical item; [Kodger; ¶54-¶57 shows the tracking of the package and the use of the DIAD which scans the package up until the handoff to the recipient. Additionally elements such as 206, 212 and 214 shows the step by step process with the package as it moves from the next piece of item processing equipment (206, 212, 214) until it reaches its destination (intended recipient)].
sending, via the server, instructions to the identified next piece of item processing equipment to process the item according to the updated information; [Kodger; ¶54-¶57 and Fig. 2 elements 206, 212 and 214 shows the package processed through the system until it reaches the intended recipient].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Kodger in the system of Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since “linking facilitates efficiently tracking items in that when a unit load device is (physically) scanned or read at a given location, all of the package tracking numbers of items contained within, or associated with, that unit load device are also scanned or read logically”, [Kodger; ¶60].
Lee doesn’t teach, Gil teaches:
sorting, in the item processing equipment, the item according to the updated item information. [Gil; ¶35 states the handling or transport of package with the sorting of the asset to a sort location such as “handling and/or transport of the asset or package may be related to a picking of the asset from a pick location (e.g., to “pull” the asset to fulfill an order thereof by a customer), the sorting of the asset to a sort location (e.g., from a conveyor belt or the like to the next location in which transport or handling of the asset may occur, for example, on the shelving of a warehouse or a vehicle)”. ¶147 also shows instructions to sort in specific locations as it states “the instructions illustrated in FIG. 13E occur in response to the user moving responsive to the text indicia 1401 and/or the navigational projection 1403 of FIG. 13D. The environment 1400 includes the text indicia 1407 “sort here” indicating, along with the navigation projection 1405, where the correct cell or location for sorting the asset is”. ¶163-¶164 shows a sorting apparatus used for the flow of the packages, and also states that one or more sort notifications are generated/transmitted such as “dynamically display sort instructions (e.g., navigational projections, text indicia, and/or audible instructions and the like) in Block 511, and generate/transmit one or more sort-related notifications in Block 512”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Gil in the system of Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since “hands-free user device(s) enables carrier personnel to transport and/or handle the asset or package in a safe, ergonomic, efficient, and accurate matter, regardless of where (e.g., to and from) the handling and/or transport is occurring, at least within a three dimensional environment mapped via the hands-free user device(s)”, [Gil; ¶35].

Re. claim 20, Lee in view of Brockhurst in view of Kodger in view of Gil teaches the method of claim 19.
Lee doesn’t teach, Brockhurst teaches:
wherein the input from the user comprises a request to deliver the physical item to an alternate delivery location. [Brockhurst; shows in ¶41 the ability to manually put in the correct address (alternate delivery location) for which the item is sent it such as “software may also provide the sender with the option to delete components in the address area and to manually type in text indicating a correct address, which is then incorporated into the graphic image file before transmission of the electronic document to the server”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Brockhurst in the system of Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628